DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Invention I in the reply filed on 11/30/2022 is acknowledged.
Claims 16-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/30/2022.

Status of Claims
The status of the claims as filed in the submission dated 11/30/2022 are as follows:
Claims 1-20 are pending;
Claims 16-19 are withdrawn from consideration;
Claims 1-15 and 20 are being examined. 

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Italian Republic on 7/25/2019. It is noted, however, that applicant has not filed a certified copy of the IT102019000012924 application as required by 37 CFR 1.55.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description:
“148” for the 7th passageway (Paragraph 37);
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to because:
“120a” and “120b” in Figure 3 appear to be mislabeled (Paragraph 31 recites the elements as “102a” and “102b”).
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore: 
“the third internal passageway extends from the working fluid filter seat to the first valve seat” (Claim 8; The drawings illustrate that the third passageway only extends from the working fluid filter seat to the second valve seat, not the first valve seat as claimed);
“the fourth internal passageway extends from the working fluid filter seat to the heat exchanger” (Claim 8; The drawings illustrate that the fourth passageway extends from the working fluid filter seat to the second valve seat, not the heat exchanger as claimed);
“the fifth internal passageway extends from downstream of the working fluid filter seat to the first valve seat” (Claim 8; Figure 5 labels a partial passageway as the fifth passageway, but fails to illustrate any connection points. There is no complete illustration of the fifth passageway that extends from downstream of the working fluid filter seat to the first valve seat),
must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities:
Paragraph 35 recites “a second valve 138 (FIG. 2)”.  However, Figure 2 does not label the second valve 138.  It’s unclear if the second valve should be labeled in Figure 2 or the specification reference should be changed to “a second valve 138 (FIG. 4)” since Figure 4 appears to illustrate the second valve.
Paragraph 36 recites “a first valve 144 (FIG. 2)”.  However, Figure 2 does not label the first valve 144.  It’s unclear if the first valve should be labeled in Figure 2 or the specification reference should be changed to “a first valve 144 (FIG. 4)” since Figure 4 appears to illustrate the first valve.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“the cooling sub-system is configured for mounting” in Claims 12-14 (While the specification does not link the generic placeholder to any specific structure, for examination purposes, the limitation will be interpreted as apertures and fasteners of some sort for attaching the cooling sub-system to the other component, and equivalent structures).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 12-14 recite the limitation “the cooling sub-system is configured for mounting” which invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification only broadly recites mounting the cooling sub-system to another component, but fails to detail any specific mounting structure details to accomplish the mounting. Thus, it is unclear as to how the “configured for mounting” is accomplished.  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-15 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Holman (US3353590).
Re Claim 1. Holman teaches a cooling sub-system (6) (Figures 1-7), comprising: 
a heat exchanger (41) (Figures 1-7; Column 4 lines 22-32, Column 4 line 53 to Column 5 line 30); and 
a manifold (7) comprising a first sensor seat (35a), and a first valve seat (27) (Figures 1-7; Column 3 line 64 to Column 4 line 52), wherein the first sensor seat and the first valve seat are in fluid communication with a flow of a working fluid through the heat exchanger and the manifold (Figures 1-7; The oil flows through the inside of the assembly through a closed circuit, thus the first sensor seat and first valve seat are in fluid communication with the working fluid), and wherein the heat exchanger and the manifold are integrally formed as a single unit (Figures 1-7; Column 3 lines 13-21 and Column 5 lines 45-53).

Re Claim 20. Holman teaches a cooling sub-system (6) (Figures 1-7), comprising: 
a heat exchanger (41) (Figures 1-7; Column 4 lines 22-32, Column 4 line 53 to Column 5 line 30); and 
a manifold (7) comprising a first sensor seat (35a), a second sensor seat (70 or 71), a first valve seat (27), a second valve seat (end of conduit 14; It is noted that “a second valve seat” does not positively recite a valve but rather a place where a valve could be located, and thus any location within the housing could be interpreted as a “seat”), and a plurality of internal passageways (14,25, 40, 42, 45) (Figures 1-7; Column 3 lines 35-39, Column 3 line 64 to Column 4 line 52), 
the plurality of internal passageways including a working fluid inlet (13 is the inlet port that flows into the inlet conduit 14) for an ingress of working fluid into the manifold and a working fluid outlet (43 is an exit port for fluid flowing through outlet conduit 42) for an egress of working fluid from the manifold (Figures 1-7; Column 3 lines 35-39, Column 3 line 64 to Column 4 line 52), 
wherein the plurality of internal passageways fluidly connect the first sensor seat, the second sensor seat, the first valve seat, and the second valve seat with the working fluid inlet and the working fluid outlet (Figures 1-7; The oil flows through the inside of the assembly through a closed circuit, thus the first sensor seat, first valve seat, second sensor seat, and second valve seat are in fluid communication with the working fluid), and 
wherein the heat exchanger and the manifold are integrally formed as a single unit (Figures 1-7; Column 3 lines 13-21 and Column 5 lines 45-53). 

Re Claim 2. Holman teaches the manifold further comprises a working fluid inlet (13) and a working fluid outlet (43) (Figures 1-7; Column 3 lines 32-39 and Column 4 lines 28-32).
Re Claim 3. Holman teaches the manifold further comprises a working fluid filter seat (23 of filter 15) (Figures 1-7; Column 3 lines 40-63).
Re Claim 4. Holman teaches the manifold further comprises a second sensor seat (portion of conduit 14 at the top bend in Figure 7 before the filters) (Figures 1-7; It is noted that “a second sensor seat” does not positively recite a sensor but rather a place where a sensor could be located, and thus any location within the housing could be interpreted as a “seat”).
Re Claim 5. Holman teaches the manifold further comprises a first internal passageway (first bend of 14 from inlet 13 in Figure 7) for the working fluid to flow therethrough, the first internal passageway extending from a working fluid inlet passageway (13) that extends from the working fluid inlet to the second sensor seat (Figures 1-7).
Re Claim 6. Holman teaches the manifold further comprises a second internal passageway (portion of 14 from top bend to the filter 15 in Figure 7) for the working fluid to flow therethrough, the second internal passageway extending between the second sensor seat and the working fluid filter seat (Figures 1-7).
Re Claim 7. Holman teaches the manifold further comprises a second valve seat (end of conduit 14; Figures 1-7; It is noted that “a second valve seat” does not positively recite a valve but rather a place where a valve could be located, and thus any location within the housing could be interpreted as a “seat”).
Re Claim 8. Holman teaches the manifold further comprises a third internal passageway (passage inside 16 that extends through port 23), a fourth internal passageway (25), a fifth internal passageway (45), and a sixth internal passageway (40) each for the working fluid to flow therethrough (Figures 1-7), 
wherein the third internal passageway extends from the working fluid filter seat to the first valve seat, the third internal passageway configured for the flow of the working fluid to bypass a filter (15) disposed in the working fluid filter seat (Figures 1-7; Flow through the second filter 16 will bypass the first filter 15 and flow into the first filter seat), 
wherein the fourth internal passageway (25) extends from the working fluid filter seat (23 of filter 15) to the heat exchanger (41) (Figures 1-7; The passageway 25 extends to the heat exchanger passageway 40), 
wherein the fifth internal passageway (45) extends from downstream of the working fluid filter seat to the first valve seat, the fifth internal passageway configured for the flow of the working fluid to bypass the heat exchanger (Figures 1-7; The passageway 45 bypasses the heat exchanger 41), and 
wherein the sixth internal passageway (40) extending from the second valve seat to a working fluid flow path extending through the heat exchanger (Figures 1-7; The passageway 40 leads to the heat exchanger 41).
Re Claim 9. Holman teaches the manifold further comprises a plurality of internal passageways (14,25, 40, 42, 45) fluidly connecting the working fluid inlet (13) to the working fluid outlet (43), and wherein the first sensor seat and the first valve seat are disposed along the plurality of internal passageways (Figures 1-7; Column 3 lines 35-39, Column 3 line 64 to Column 4 line 52).
Re Claim 10. Holman teaches the heat exchanger comprises a second working fluid inlet (60) and a second working fluid outlet (61) (Figures 1-7; Column 4 lines 65-75).
Re Claim 11. Holman teaches the heat exchanger has an arc shape (Figures 4-5 illustrates the heat exchanger has an arc shape along the cross-sectional viewpoint; Figures 3 and 7 also illustrates the end caps 55 & 65 are arc shaped).
Re Claim 12. Holman teaches the cooling sub-system is configured for mounting (via lugs 9, apertures 8, and bolts 10) to a gearbox to cool lubrication oil flowing through the gearbox (Figures 1-7; The assembly 6 is mounted to an engine 5 to cool the lubrication oil, wherein an engine has gears and thus is considered a gearbox. Further, the device the cooling sub-system is mounted to is considered intended use of the cooling sub-system.  It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  See MPEP2114(II)).
Re Claim 13. Holman teaches the cooling sub-system is configured for mounting (via lugs 9, apertures 8, and bolts 10) to a turbomachine to cool a fluid flowing through an engine of the turbomachine (Figures 1-7; The assembly 6 is mounted to an engine 5 to cool the lubrication oil. Further, the device the cooling sub-system is mounted to is considered intended use of the cooling sub-system.  It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  See MPEP2114(II)).
Re Claim 14. Holman teaches the cooling sub-system is configured for mounting (via lugs 9, apertures 8, and bolts 10) to an electrical motor to cool a fluid flowing through the electrical motor (Figures 1-7; The assembly 6 is mounted to an engine 5 to cool the lubrication oil, wherein an engine utilizes electricity and thus can be considered an electrical motor. Further, the device the cooling sub-system is mounted to is considered intended use of the cooling sub-system.  It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  See MPEP2114(II)).
Re Claim 15. Holman teaches the cooling sub-system comprises a plurality of layers formed by: depositing a layer of additive material on a bed of an additive manufacturing machine; and selectively directing energy from an energy source onto the layer of additive material to fuse a portion of the additive material (Figures 1-7; Column 3 lines 13-21 and Column 5 lines 45-53. Holman teaches the unit is cast as a single piece, which would require filling a mold with material, thereby adding layers of “additive material” on top of each other.  The cast further requires heat to form an integral mold, thereby “directing energy from an energy source onto the layer”.  Additionally, the recitation of “a plurality of layers formed by: depositing a layer of additive material on a bed of an additive manufacturing machine; and selectively directing energy from an energy source onto the layer of additive material to fuse a portion of the additive material” are considered product-by-process limitations.  The cited prior art teaches all of the positively recited structure of the claimed apparatus or product. The determination of patentability is based upon the apparatus structure itself.  The patentability of a product or apparatus does not depend on its method of production or formation.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. See In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (see MPEP § 2113)).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached PTO-892 for other relevant prior art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAVIS C RUBY whose telephone number is (571)270-5760. The examiner can normally be reached M-F: 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 571-270-7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TRAVIS RUBY/Primary Examiner, Art Unit 3763